EXHIBIT 10.15

--------------------------------------------------------------------------------


Employee:

Number of Shares:

Date of Award: _______________________________________

_______________________________________

_______________________________________


Per share fair market value on grant date: __________________

Restrictions lapse on the Dates and as to the number of shares set forth below:


Date

_______________ Number of Shares

_______________


--------------------------------------------------------------------------------


RESTRICTED STOCK AGREEMENT

        This Restricted Stock Agreement (“Agreement”) is made as of the award
date set forth above, between MACATAWA BANK CORPORATION, a Michigan corporation
(“Macatawa” or the “Company”), and the employee named above (“Employee”). The
Employee is employed by Macatawa Bank, a wholly-owned subsidiary of the Company.

        The Macatawa Bank Corporation Stock Compensation Plan (the “Plan”) is
administered by the Compensation Committee of Macatawa Bank Corporation’s Board
of Directors (the “Committee”). The Committee has determined that Employee is
eligible to participate in the Plan. The Committee has awarded restricted stock
to Employee, subject to the terms and conditions contained in this Agreement and
in the Plan.

        Employee acknowledges receipt of a copy of the Plan and accepts this
restricted stock award subject to all of the terms, conditions, and provisions
of this Agreement and the Plan.

        1.        Award. Macatawa Bank Corporation hereby awards to Employee
shares of Macatawa Bank Corporation’s common stock, no par value, as set forth
above, and subject to restrictions imposed under this Agreement and the Plan
(“Restricted Stock”).

        2.        Transferability. Until the restrictions lapse as to shares of
Restricted Stocks at the dates set forth above, the Restricted Stock granted
under this Agreement is not transferable by Employee except (a) to the Company
in the event of Employee’s death or disability, or (b) by will or according to
the laws of descent and distribution. If during the Restricted Period Employee
assigns, pledges, transfers, or otherwise disposes of the Restricted Stock,
voluntarily or involuntarily, except as permitted by this Agreement or the Plan,
Employee shall lose all rights to the Restricted Stock, and all Restricted Stock
shall promptly be surrendered to the Company. Macatawa Bank Corporation shall
place an appropriate legend upon any certificate representing shares of
Restricted Stock awarded under this Agreement.

--------------------------------------------------------------------------------



        3.        Lapsing of Restrictions. Except as otherwise provided in this
Agreement, the restrictions imposed on the shares of Restricted Stock awarded
pursuant to this Agreement shall lapse on the dates set forth above. The period
during which the Restricted Stock is subject to restrictions imposed by the Plan
and under this Agreement shall be known as the “Restricted Period.”

        4.        Securities Laws. Employee hereby represents and warrants that
Employee is acquiring the Restricted Stock award under this Agreement for
Employee’s own account and investment and without any intent to resell or
distribute the Restricted Stock. Employee shall not resell or distribute the
Restricted Stock after the Restricted Period except in compliance with such
conditions as Macatawa Bank Corporation may reasonably specify to ensure
compliance with federal and state securities laws.

        5.        Termination of Employment.

        (a)        General. Employee’s right to the shares of Restricted Stock
awarded under this Agreement as to which the restrictions have not lapsed shall
cease and terminate immediately upon Employee’s termination of employment with
Macatawa Bank Corporation or any of its subsidiaries during the Restricted
Period for any reason other than Employee’s death or disability.


        (b)        Death or Disability. In the event Employee terminates
employment during the Restricted Period because of death or disability,
Employee’s right to the Restricted Stock shall vest as of the termination date,
and Employee may then transfer the shares free of restrictions under the Plan or
this Agreement, except for restrictions specified by the Company to ensure
compliance with federal and state securities laws.


        6.        Corporate Changes. In the event of any stock dividend, stock
split, recapitalization, merger, consolidation, combination, or exchange of
shares, the aggregate number and class of shares awarded under this Agreement
are subject to adjustment as provided in the Plan. No fractional shares shall be
issued, and any fractional shares resulting from adjustments shall be
eliminated, with an appropriate cash adjustment. The Restricted Stock shall vest
upon the occurrence of a Change in Control, and the shares may be transferred
free of the restrictions under the Plan and this Agreement, except for
restrictions that the Company may reasonably specify to ensure compliance with
federal and state securities laws; provided, however, that if the vesting, when
considered with all payments and benefits from the Company to Employee,
constitutes a “parachute payment” under Section 280G(b)(2) of the Code, then
Employee’s rights to the Restricted Stock shall vest only to the extent that the
aggregate present value of all payments and benefits in the nature of
compensation to which Section 280G(b)(2) applies does not exceed two hundred
ninety-nine percent of Employee’s Average Annual Compensation.

2

--------------------------------------------------------------------------------



        7.        Employment by Macatawa Bank Corporation. The award of
Restricted Stock under this Agreement shall not interfere with or limit in any
way the right of the Company or any of its subsidiaries to terminate Employee at
any time or confer upon Employee any right to continue in the employ of the
Company or any of its subsidiaries.

        8.        Shareholder Rights. During the Restricted Period, Employee
shall have all rights of a shareholder with respect to the Restricted Stock,
including (a) the right to vote any shares at shareholders’ meetings, (b) the
right to receive, without restriction, all cash dividends paid with respect to
the Restricted Stock, and (c) the right to participate with respect to the
Restricted Stock in any stock dividend, stock split, recapitalization, or other
adjustment in the common stock of the Company or any merger, consolidation, or
other reorganization involving an increase or decrease or adjustment in the
Company’s common stock. Any new, additional, or different shares or other
security received by Employee pursuant to any stock dividend, stock split,
recapitalization, or reorganization shall be subject to the same terms,
conditions, and restrictions as those relating to the Restricted Stock for which
such shares were received. After the Restricted Stock vests, Employee shall have
all shareholder rights, including the right to transfer the shares, subject to
such conditions as the Company may reasonably specify to ensure compliance with
federal and state securities laws.

        9.        Withholding. The Company or a subsidiary shall make such
provisions as it deems appropriate for the withholding of any taxes determined
to be required to be withheld in connection with the award of Restricted Stock
to Employee or the lapse of restrictions. Withholding may be satisfied by
delivery to the Company of previously owned common stock.

        10.        Effective Date. This award of Restricted Stock shall be
effective as of the date first set forth above.

        11.        Amendment. This Agreement shall not be modified except in a
writing executed by the parties hereto.

        12.        Plan Controls. The Plan is incorporated in this Agreement by
reference. Capitalized terms not defined in this Agreement shall have those
meanings provided in the Plan. In the event of any conflict between the terms of
this Agreement and the terms of the Plan, the provisions of the Plan shall
control.

3

--------------------------------------------------------------------------------



        This Restricted Stock has been awarded by Macatawa Bank Corporation by
authority of its Compensation Committee.

MACATAWA BANK CORPORATION


By:
        ————————————————


EMPLOYEE


——————————————————
Signature

——————————————————
Print Name


Note to Employees: Important tax consequences are determined by whether the
Employee receiving a Restricted Stock award files an election with the Internal
Revenue Service pursuant to Section 83 of the Internal Revenue Code of 1986, as
amended. By signing this Restricted Stock Agreement Employee agrees that he or
she is not relying on the Company for any tax advice.

4

--------------------------------------------------------------------------------